AO 245B (Rev. 11/16) Judgment iri a Criminal Casc
Shect l

UNITED STATES DISTRICT COURT

District of Massacliusetts

 

 

 

 

 

UNITED STATES OF AMERICA § JUDGMENT IN A CRlMlNAL CASE
V. )
CSSEJI' HUmbertO Pel'€z"DiaZ § Case Nul'nber: l: 18 CR 10312 _ 1 _ LTS

) USi\/l Nunibei':
)
) dane F. Peachy
) Defcndai'it`s Attomey

THE DEFENDANT: '

Ei pleaded guilty to count(s) 1

|:l pleaded nolo contendere to count(s)

which was accepted by the court.
[i was found guilty on count(s)
after a plea ofnot guilty
The defendant is adjudicated guilty ofthese offenscs:
Title & Section Nature ofOffense Offense Ended Count
8 USC` § 13269(3) Unlawful re-entry ofdeported alien 09/12,/18 l
The defendant is sentenced as provided iii pages 2 through 6 oftliisjudgment. The sentence is imposed pursuant to

the Scntencing Refonn Aet of 1984l

l:] The defendant has been found not guilty on count(s)

|j Count(s) l:] is |:| are dismissed on the motion ofthe United States.

 

_ ` lt is ordered t_liat the defend_ant_must notify the Un_ited States attorney for this district within 30 da s of_any change ofname, res_idcriee.
or mailing address until_all fines1 restitution,|costs, and special assessments imposed i_)y thisjudgineiit are fit ly paid. Ifordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances

10/‘|2)'2018

 

Datc of imposition ofJudgment

 

Signature ofJu iger f / ::_

The Honoi'ablc Leo T. Sorol<in
Judge, U.S. District Court

 

Namc and Title of.Judge

O`QL J),. zyzs?

Di-ile

AO 2458 (Rev. 11/16) Judgment in Cn'minal Case
Sheet 2 - lmpn'sonment

Judgment _ Page 2 of 6
DEFENDANT; Cesar Humberto Perez-Diaz

CASENUMBER; 1: 18 CR 10312 - 1 - LTS

IMPRISONMENT

The defendant is hereby committed to the custody of the Federa| Bureau of Prisons to be imprisoned for a total
term of: 6 month(s)

This sentence is to begin immediately and run concurrently with any sentence that may be imposed in Lynn District Court
under Docket #1813CR002768.

i:l The court makes the following recommendations to the Bureau of Prisons:

Zl The defendant is remanded to the custody of the United States Marshal.

|:l The defendant shall surrender to the United States Marshal for this district:

l:i at |:] a.m. |] p.m. on
\:] as notified by the United States Marshal.

 

|:l The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

|:\ before 2 p.m. on

 

l:i as notified by the United States Marshal.

I:] as notified by the Probation or Pretrial Services Office.

 

 

 

RETURN
l have executed this judgment as follows:
Defendant delivered on to
a , with a certified copy of this judgment.
UNITED STATES MARSHAL
By

 

DF.PUTY UNITED STATES MARSHAL

AO 2458 (Rev. ll/16) .ludgment in a Crimioal Case
Sheet 3 _ Supervised Release

DEFENDANT: Cesar Humberto Perez-Diaz
CASENUMBER: 1: 18 CR 10312 - 1 - LTS

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of : 1 year(s)

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.
2. You must not unlawiiilly possess a controlled substance

3. You must refrain from any unlawful use of a controlled substance You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by `the court.

|:] The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. (check rfappiiwh/e)
4. m You must cooperate in the collection of DNA as directed by the probation officcr. (check ifapplicable)

_.

5. [l You must comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et seq.) as
directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted cfa qualifying offense. (check yapplimbie)

6. l:| You must participate in an approved program for domestic violence (check ifapplicabie}

You must comply with the standard conditions that have been adopted by this court'as well as with any other conditions on the attached
page.

Judgmeot_Page 3 of 6

AO 2458 (Rcv. l l/|6) Judgnicm in a Criminal Casc

DEFENDANT; Cesar Humberto Perez-Diaz

Sheet 3A _ Supervised Relcasc

Judgment-Pagc 4 of 6

CASENUMBER; l: 18 CR 10312 - 1 - LTS

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.

S":°*

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your

:_Telease from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
ame.

After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and

when you must report to the probation officer, and you must report to the probation officer as instructed.

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the

court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. lf you plan to change where you live or anything about your living

arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying

the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72

hours of becoming aware of a change or expected change.

You must allow the probation officer to visit you at any time at your home or_elsewhere, and you must permit the probation officer to

take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work hill time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from

doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses

you from doing so. If you plan to change where you work or anything about your work (such as your position or your job

responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10

days in advance is not possible clue to unanticipated circumstances, you must notify the probation officer within 72 hours of

becoming aware of a change or expected change.

You must not communicate or interact with someone you know is engaged in'criminal activity. If you know someone has been

convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the

probation officer.

If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

You must not own, possess, or have access to a firearm, ammunition destructive device, or dangerous weapon (i.e., anything that was

designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).

You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without

first getting the permission of the court. .

If the probation officer determines that you pose a risk to another person (inc|uding an organization), the probation officer may

require you to notify the person about the risk and you must comply with that instruction The probation officer may contact the

person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions For further information regarding these conditions, see Overvi`ew of Probali`on and Supervi'sed
Release Cona'itions, available at: www.uscourts.gov.

Defendant‘s Signature Date

 

 

AO 245B(Rev. 11/16) Judgment in a Crimirial Case
Shect 3D - Supervised Release
Judgment_Page _O_ of 8

DEFENDANT; Cesar Humberto Perez-Diaz
CASENUMBER: 1: 18 CR 10312 - 1 _ LTS

SPECIAL CONDITIONS OF SUPERVISION

1. |f ordered deported, you must leave the United States and not to return without prior permission of the Secretary of the
Department of Homeland Security.

2. You must use your true name and are prohibited from the use of any false identifying information which includes, but is
not limited to, any aliases, false dates of birth, false social security numbers, and incorrect places of birth.

AO 2453 (Rcv. llr'lEi) Judgrrient in a Crirninal Case
Shci:i 5 - Criminal Monctary l’cnaltics

Judgme:n j Pagc 6 of _b
DEFENDANT; Cesar Humberto Perez-Diaz
CASE NUMBER: 11 18 CR 10312 - l - LTS

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule ofpaynicnts on Slicct 6.

Assessment .IVTA Assessment* Fine Restitution
TOTALS 3 ‘IO0.0U 5 S 3
l:l The determinationofrcstitution is deferred until . /\n ¢'iiiiericfen"Jirri'gnrenr iii ri Cri`riii'iirri' Cri.\'e (AO 245C) will be entered

after such dctemiination.
[l The defendant must make restitution (including community rcstitution) to thc following payees in the amount listed below.

lftlie defendant makes a partial payment. each pa ce shall receive an approximateIU)i'ogortioiicd ayment, unless specified otherwise in
the priority order or percentage payment column elow. Ho\vc\-'er. pursuant to 18 .S. . § 3664 i). all nonfederal victims must bc paid
before the United States rs paid.

i\'arne of l’a\-‘ee 'I`otal Luss** Restitution Ordered Priority or Percenta;re
TOTALS S 0.00 S 0.00

l:l Rcstitution amount ordered pursuant to plea agreement 8

l:l The defendant must pay interest on restitution and a fine ofntorc titan 82,500, unless the restitution or fmc is paid in full before the
fifteenth clay alter the date ofthcjudgment, pursuant to 18 U.S_C. § 3612(f). All ofthe payment options on Sheet 6 may be subject
to penalties for delinquency and default. pursuant to 18 U.S.C. § 3612(g).

[] The court determined that the defendant does not have the ability to pay interest and it is ordered thai:
l:l the interest requirement is waived for the [:| line i:| restitution

|:| the interest requirement for thc [] fine |:1 restitution is modified as follows:

* .lustice for Vietims oi`TraffickinF Act nf2015‘ Pub. L. No. 114-22. l l
** Findings for the total amount o losses _arc required under Cliaptcrs 109/\. l 10, 1 ll)A, and 1 13A of Title 18 for offenses committed on or
after Sepiember 13, 199-1, but before Apr1123, 1996.

